t c memo united_states tax_court raymond s mcgaugh petitioner v commissioner of internal revenue respondent docket no filed date p had a self-directed_ira of which m was the custodian and which held stock in corporation x p requested that m purchase additional stock in x for the ira although the investment in x was not a prohibited investment for the ira m refused to purchase the stock directly at p’s request m issued a wire transfer directly to x and more than days thereafter x in turn issued the stock in the name of p’s ira m reported the transaction to the irs because m had determined that the wire transfer was a distribution to p not followed by a rollover investment within the period permitted under sec_408 r consequently determined that there was a distribution from the ira to p and a deficiency in p’s income_tax for the taxable_year held there was no distribution from the ira to p eric c onyango for petitioner michael c dancz and kathryn e kelly for respondent memorandum opinion gustafson judge the internal_revenue_service irs issued to petitioner raymond s mcgaugh a statutory_notice_of_deficiency pursuant to sec_6212 on date for mr mcgaugh’ sec_2011 federal_income_tax in the notice the irs determined a deficiency in tax of dollar_figure arising from a distribution from mr mcgaugh’s individual_retirement_account ira and an accuracy-related_penalty of dollar_figure under sec_6662 the matter is currently before the court on mr mcgaugh’s motion for summary_judgment pursuant to rule which the commissioner has opposed the issue for decision is whether a transaction involving the removal of dollar_figure from mr mcgaugh’s ira to purchase stock for his ira constituted a distribution that was not rolled over within the 60-day period allowed in section unless otherwise indicated all section references are to the internal_revenue_code u s c the code as amended and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar d and is thus taxable_income for the reasons stated below we will grant summary_judgment in mr mcgaugh’s favor background the facts set forth below are based on the pleadings and other pertinent materials in the record and are not in dispute see rule b mr mcgaugh’s petition alleges an address in illinois since mr mcgaugh has maintained a self-directed_ira with custodian merrill lynch and the ira held big_number shares of stock in first personal financial corp fpfc the commissioner asserts and we assume that mr mcgaugh is a member of the board_of directors of fpfc but the commissioner has not denied that fpfc stock is permitted to be an asset in the ira in the summer of mr mcgaugh requested that merrill lynch use funds from his ira to purchase an additional big_number shares of fpfc stock however for reasons the record does not show merrill lynch would not purchase the shares directly on mr mcgaugh’s behalf consequently mr mcgaugh requested that merrill lynch initiate a wire transfer of dollar_figure directly to fpfc on date merrill lynch initiated and fpfc received the wire transfer there is no evidence that mr mcgaugh requested an ira distribution to himself on date fpfc issued the stock certificate not in mr mcgaugh’s name but instead in the name of raymond mcgaugh ira fbo raymond mcgaugh as mr mcgaugh had requested fpfc claims that the stock certificate was mailed to merrill lynch on or about the same day as the date issuance date on the certificate but because merrill lynch states that the stock certificate was not received until early we treat the timing of the transmittal of the stock certificate to merrill lynch as being in dispute and assume it was in thereafter merrill lynch attempted to mail the stock certificate to mr mcgaugh but it was returned by the postal service at least twice the record does not show where the original stock certificate is currently located but we assume as the irs asserts that mr mcgaugh holds it an assertion he denies for purposes of mr mcgaugh’s motion we assume that merrill lynch received the stock certificate from fpfc more than days after the wire transfer which merrill lynch therefore reckoned to be outside the 60-day limitation period the stock certificate evidently remains in limbo mr mcgaugh insists that merrill lynch is obliged to hold the stock as an asset of the ira but merrill lynch denies that it possesses the stock certificate in early fpfc stated that before it could issue a replacement certificate it would need a lost certificate affidavit with a hold harmless from merrill lynch since that is the party that we issued the original certificate to the year at issue i sec_2011 and we do not address the tax effects if any of the later dealings among mr mcgaugh fpfc and merrill lynch for a qualified rollover transaction under sec_408 believing the transaction to be subject_to the rollover rules and believing the transfer to be outside the 60-day limit merrill lynch reported the dollar_figure transaction as a taxable_distribution on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc and refuses to treat the fpfc stock as an asset of the ira mr mcgaugh continues to object to the refusal the irs determined that the wire transfer issued by merrill lynch constituted a distribution from mr mcgaugh’s ira and was includible in gross_income under sec_408 and sec_72 and that because he had not yet reached age it was an early distribution subject_to the additional tax of sec_72 the irs issued a notice_of_deficiency for the tax_year determining a dollar_figure deficiency in tax as well as an accuracy-related_penalty of dollar_figure mr mcgaugh timely filed his petition on date seeking redetermination of the liability and filed a motion for summary_judgment on date to which the commissioner responded the commissioner filed a response on date and a supplemental response on date at the commissioner’s request this case was called at the court’s session in chicago illinois on date so that a subpoena that the commissioner had issued to merrill lynch could be enforced continued discussion i standard for summary_judgment under rule the tax court’s analog to rule of the federal rules of civil procedure the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law the moving party here mr mcgaugh bears the burden of showing that no genuine dispute of material fact exists and the court will view any factual material and inferences in the light most favorable to the non-moving party 85_tc_812 cf 477_us_242 same standard under fed r civ p the opposing party is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment 78_tc_412 since we consider mr mcgaugh’s motion for summary_judgment we draw all inferences in continued attorneys for merrill lynch produced documents to the commissioner and appeared at the calendar call the commissioner’s counsel stated that she would review the documents and discuss them with merrill lynch’s attorneys in the months that have elapsed since then the commissioner has not filed any motion to compel nor filed any further response to mr mcgaugh’s motion for summary_judgment favor of the commissioner that is we assume the facts as shown by the commissioner the non-moving party or as shown by mr mcgaugh and not disputed by the commissioner ii general ira principles as we previously explained in 140_tc_216 a taxpayer who invests his money in the hope of making a gain over a period of years--whether to fund his retirement or for any other purpose--normally must pay tax on that gain as he realizes it sec_1001 c his payment of the tax from time to time diminishes the size of his investment and thereby to some extent diminishes his future gains however a taxpayer may create an individual_retirement_account which is exempt from tax under sec_408 and in which his investment can therefore increase until his retirement without being diminished by income_tax_liability as long as the account qualifies as an ira the taxpayer-investor is not liable for income_tax on the gains so that the undiminished investment account can earn maximum returns until the time comes for payout when the taxpayer will finally owe income_tax on those greater gains under sec_408 the benefit of the traditional_ira is thus deferral of income_tax_liability on retirement investment gains generally under sec_72 amounts distributed to the taxpayer from an ira are includible in the taxpayer’s gross_income see sec_408 and those amounts are subject_to a 10-percent additional tax if the taxpayer has not yet attain ed age see sec_72 the ira must be a_trust or a custodial_account administered by a trustee or custodian here merrill lynch who acts as a fiduciary for that ira sec_408 h sec_1_408-2 d income_tax regs the fiduciary is responsible for the investment and disposition of the property held in the ira sec_1_408-2 an amount will not be treated as a taxable_distribution from an ira if it is a qualified rollover sec_408 a distribution is considered a qualified_rollover_contribution if the entire amount an individual receives is paid into a qualifying ira or other eligible_retirement_plan within days of the distribution id see also 110_tc_1 because the ira paid out dollar_figure to fpfc at mr mcgaugh’s request and for his ultimate benefit and because as we assume for purposes of the pending motion that amount was not repaid to the ira in the form of the fpfc stock until after the 60-day rollover period merrill lynch and the irs treated the transaction as a taxable_distribution iii the occurrence of a distribution a there was no literal distribution of ira funds to mr mcgaugh sec_408 provides that any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee construing the facts in the commissioner’s favor the evidence shows that merrill lynch wired money to fpfc for which fpfc issued shares to the ira no cash check or wire transfer ever passed through mr mcgaugh’s hands and he was therefore not a literal payee or distributee of any amount b mr mcgaugh was at most a conduit of the ira funds the commissioner evidently reckons that the foregoing account is an over- simplified description of the transaction since merrill lynch declined to make a direct purchase and instead simply wired funds at mr mcgaugh’s instruction thus arguably putting the funds at mr mcgaugh’s discretion but if we adopt this perspective on the transaction and acknowledge mr mcgaugh as the director of the transaction the outcome does not change the owner of an ira is entitled to direct the investment of the funds without forfeiting the tax benefits of an ira even acknowledging that mr mcgaugh pulled all the strings it remains true that the funds the ira released went straight to the investment and resulted in the stock shares’ being issued straight to the ira the regulations elaborate slightly by providing that any amount actually paid or distributed or deemed paid or distributed shall be included in the gross_income of the payee or distributee sec_1_408-4 income_tax regs emphasis added but it appears that a deemed_distribution occurs when an ira ceases to qualify because of a prohibited_transaction or where the taxpayer uses the ira’s assets as collateral for a loan id para d thus the regulations shed no light on the issue in this case if we analyze the situation for possible constructive receipt of the funds from merrill lynch by mr mcgaugh and constructive transfer of the funds by him to fpfc the outcome still does not change it is well established that the mere receipt and possession of money does not by itself constitute gross_income liddy v commissioner tcmemo_1985_107 aff’d 808_f2d_312 4th cir we accept as sound law the rule that a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit 56_tc_530 aff’d 492_f2d_286 7th cir thus money received as a mere agent or conduit is not includible in gross_income liddy v commissioner f 2d pincite diamond v commissioner t c pincite we have held that this principle may apply in the case of a taxpayer and an ira see 119_tc_135 and the irs so acknowledges the question at issue here is whether in the wire as the commissioner states in his supplemental opposition at to the motion for summary_judgment if merrill lynch as custodian of petitioner’s ira purchased the shares with funds from petitioner’s ira either through petitioner as an agent conduit or otherwise then there may not have been a distribution see 119_tc_135 the withdrawal of funds from an ira did not give rise to a distribution where the withdrawal was in the continued transfer and subsequent stock purchase mr mcgaugh acted as a conduit to or an agent of the ira fiduciary and custodian merrill lynch neither the code nor the applicable regulations provide specific guidance on whether or when an amount is considered to have been paid or distributed out of an individual_retirement_plan through the use of the beneficiary as a conduit from the custodian to the investment this court has however addressed a case involving facts similar to mr mcgaugh’s in ancira v commissioner t c pincite the taxpayer maintained a self-directed_ira and during the year at issue he requested that his ira custodian purchase a particular company’s stock for his ira while the issuing company’s stock was a permissible asset that could be held by the ira company policy of the custodian of the account did not permit it to directly purchase stock that was not publicly traded id the taxpayer therefore requested a check made payable to the non-public issuing company and the custodian sent the taxpayer the requested check id the taxpayer forwarded the check to the issuing company and the issuing company issued the stock certificate id pincite the certificate stated that the taxpayer’s ira was the owner of the shares of the stock and the taxpayer presumed that the issuing continued form of a check that could not be negotiated by the account owner and the funds were used by the ira custodian to acquire stock company had sent the stock certificate to the ira custodian as instructed id pincite however for unspecified reasons the certificate was not delivered to the custodian and the taxpayer did not discover the mistake until after receiving a notice_of_deficiency from the irs id after learning of the error the taxpayer directed the issuing company to send the stock certificate to him and he then delivered it directly to the custodian id in ancira we held that no distribution from the ira to the taxpayer occurred when the custodian delivered the check to him id pincite we observed that no distribution would have occurred if the custodian had either purchased stock directly from the issuing company or sent a check to a broker who then purchased the stock for the ira id pincite we held that the taxpayer acted as an agent or conduit for the custodian because the taxpayer arranged the purchase but was not in constructive receipt of the check and the ownership of the stock was directly assumed by the ira id pincite moreover we determined that the delay of the delivery of the stock certificate to the custodian was a bookkeeping error which did not alter the ownership of the stock by the ira and certainly did not transfer the ownership to the taxpayer id pincite like the taxpayer in ancira mr mcgaugh wished to acquire for his ira stock that apparently could not be purchased directly by the custodian merrill lynch mr mcgaugh therefore arranged the purchase of fpfc stock instructed merrill lynch to make the wire transfer to fpfc and instructed fpfc to deliver the certificate directly to merrill lynch moreover unlike the taxpayer in ancira who received a check from the ira and delivered it to the issuing company mr mcgaugh never personally handled any check by which the ira funds were transmitted to fpfc instead he requested that merrill lynch transfer the funds via wire transfer directly to the issuing company and that transfer was duly made without mr mcgaugh’s interposition and unlike the stock in ancira the fpfc stock certificate was sent directly to the custodian the commissioner emphasizes that i t appears that petitioner is in possession of the purported stock certificate even if mr mcgaugh had physical possession of the stock certificate he was not in constructive receipt of the asset the essence of constructive receipt is that funds which are subject_to a taxpayer’s unfettered command and which he is free to enjoy at his option are constructively received by him whether he sees fit to enjoy them or not ancira v commissioner t c pincite quoting 50_tc_585 here the stock was issued not in mr mcgaugh’s name but in the name raymond mcgaugh ira fbo raymond mcgaugh even with physical possession of the stock certificate mr mcgaugh could not have realized any practical utility or benefit from the certificate in the name of the ira and if merrill lynch’s attempts to mail the ira’s stock certificates to mr mcgaugh in early contrary to his instructions and intention gave him ownership of the shares then that was a distinct transaction that would not affect hi sec_2011 income_tax_liability we are not persuaded by the commissioner’s argument that mr mcgaugh’s circumstances are similar to that of the taxpayer in dabney v commissioner tcmemo_2014_108 in dabney this court found a taxable_distribution from the taxpayer’s ira when the taxpayer explicitly requested an ira distribution to himself with the goal of purchasing land for his ira but failed to return the distribution or any other_property to the account within the 60-day rollover period of sec_408 id at the policies of the custodian charles schwab did not permit real_property to be an asset of its iras id at so in date mr dabney requested a distribution of his ira funds and a transfer of those funds to the title company handling the property sale contrary to schwab’s policies mr dabney directed the company to issue title in the name of the ira but it failed to do so and put the property in his name he tried to sell the property and finally succeeded in date and wired the proceeds to schwab as a purported rollover_contribution we held that the transfer of the funds from the ira to mr dabney constituted a taxable_distribution here by contrast merrill lynch previously permitted fpfc stock as an asset to be held in mr mcgaugh’s ira and its subsequent correspondence seems to indicate that if the stock at issue had been received within the 60-day period it would have been accepted and here the stock certificate bears the name of the ira as its owner and it is therefore not like the real_property in dabney that for more than a year was titled in the name of the individual taxpayer mr dabney requested a distribution in order to conduct a real_estate_transaction not permitted by the ira whereas mr mcgaugh directed the ira to make a permissible investment this case is not like dabney rather this case resembles ancira we hold that mr mcgaugh did not receive a distribution when merrill lynch made the wire transfer to fpfc and to the extent that he had control_over the wired funds he at most acted as a conduit for the ira custodian consequently the 60-day limitation on a rollover under sec_408 does not really come into play in this case the timing of the mailing of the shares ie more than days after the wire transfer does not alter our conclusion that there was no distribution from the ira to mr mcgaugh we will therefore grant mr mcgaugh’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
